DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Hayim on May 3, 2022.

	The following claims are amended as follows:

2.	(Currently Amended)  A method comprising:	receiving, at a first time and by a passive antenna array, a first plurality of radio frequency signals, wherein the first plurality of radio frequency signals are received from one or more devices positioned within a same area as the passive antenna array, and wherein the passive antenna array is focused to receive radio frequency signals reflected off of one or more surfaces within an area surrounding the passive antenna array; 	receiving, at a second time, a second plurality of radio frequency signals from the one or more devices;	determining radio frequency signals and , wherein the characteristics of at least one first signal of the first plurality of radio frequency signals and the corresponding characteristics of at least one second signal of the second plurality of radio frequency signals include a phase angle and a distance value, and wherein the distance value is based on a first distance between the passive antenna array and a device of the one or more devices or a second distance between the passive antenna array and a surface off of which the at least one first signal or the at least one second signal are reflected; and	generating an image of the area surrounding the passive antenna array using the 

3.	(Currently Amended)  The method of claim 2, further comprising:	displaying content on a display device; and	determining, based on the image of the area surrounding the passive antenna array, that the content displayed on the display device is being viewed and executing one or more actions.

4.	(Currently Amended)  The method of claim 3, wherein the passive antenna array is included in the display device.
5.	(Previously Presented)  The method of claim 2, wherein the first plurality of radio frequency signals are received on a frequency of one of 2.4 GHz or 5 GHz.

6.	(Previously Presented)  The method of claim 2, wherein the image is a two-dimensional image. 

7.	(Previously Presented)  The method of claim 2, wherein the image is a three-dimensional image. 

8.	(Canceled)  

9.	(Canceled) 

10.	(Currently Amended)  The method of claim 2, wherein the further include and an amplitude

11.	(Currently Amended)  A system comprising:	one or more processors;	a display device; 	a passive antenna array focused to receive radio frequency signals reflected off of one or more surfaces within an area surrounding the passive antenna array; and
a non-transitory machine-readable storage medium containing instructions, which when executed on the one or more processors, cause the one or more processors to perform operations including:		receiving, at a first time, a first plurality of radio frequency signals, wherein the first plurality of radio frequency signals are received from one or more devices positioned within a same area as the passive antenna array; 		receiving, at a second time, a second plurality of radio frequency signals from the one or more devices;
determining  radio frequency signals and , wherein the characteristics of at least one first signal of the first plurality of radio frequency signals and the corresponding characteristics of at least one second signal of the second plurality of radio frequency signals include a phase angle and a distance value, and wherein the distance value is based on a first distance between the passive antenna array and a device of the one or more devices or a second distance between the passive antenna array and a surface off of which the at least one first signal or the at least one second signal are reflected; and
generating an image of the area surrounding the passive antenna array using the 
12.	(Currently Amended)  The system of claim 11, wherein the operations further comprise:	displaying content on the display device; and	determining, based on the image of the area surrounding the passive antenna array, that the content displayed on the display device is being viewed and executing one or more actions.

13.	(Previously Presented)  The system of claim 11, wherein the first plurality of radio frequency signals are received on a frequency of one of 2.4 GHz or 5 GHz.

14.	(Canceled).
15.	(Previously Presented)  The system of claim 11, wherein the image is a two-dimensional image. 

16.	(Previously Presented)  The system of claim 11, wherein the image is a three-dimensional image. 

17.	(Canceled) 

18.	(Canceled)  

19.	(Currently Amended)  The system of claim 11, wherein the and an amplitude

20.	(Currently Amended)  A non-transitory machine-readable storage medium containing instructions, which when executed on one or more processors, cause the one or more processors to perform operations including:	receiving, at a first time and by a passive antenna array, a first plurality of radio frequency signals, wherein the first plurality of radio frequency signals are received from one or more devices positioned within a same area as the passive antenna array, and wherein the passive antenna array is focused to receive radio frequency signals reflected off of one or more surfaces within an area surrounding the passive antenna array; 	receiving, at a second time, a second plurality of radio frequency signals from the one or more devices;
determining one or more differences in time between the first time and the second time , wherein the characteristics of at least one first signal of the first plurality of radio frequency signals and the corresponding characteristics of at least one second signal of the second plurality of radio frequency signals include a phase angle and a distance value, and wherein the distance value is based on a first distance between the passive antenna array and a device of the one or more devices or a second distance between the passive antenna array and a surface off of which the at least one first signal or the at least one second signal are reflected; and	generating an image of the area surrounding the passive antenna array using the 

21.	(Currently Amended)  The non-transitory machine-readable storage medium of claim 20, wherein the operations further include:	displaying content on a display device; and	determining, based on the image of the area surrounding the passive antenna array, that the content displayed on the display device is being viewed and executing one or more actions. 

22.	(Currently Amended)  The non-transitory machine-readable storage medium of claim 20, wherein the passive antenna array is included in a display device.

23.	(Previously Presented)  The non-transitory machine-readable storage medium of claim 20, wherein the first plurality of radio frequency signals are received on a frequency of one of 2.4 GHz or 5 GHz.

24.	(Previously Presented)  The non-transitory machine-readable storage medium of claim 20, wherein the image is a two-dimensional image. 

25.	(Previously Presented)  The non-transitory machine-readable storage medium of claim 20, wherein the image is a three-dimensional image. 

26.	(Currently Amended)  The non-transitory machine-readable storage medium of claim 20, wherein the further include .

                                                          Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 2-7, 10-13, 15-16, 19-26 (renumbering as 1-20 respectively) are allowed.

	Claims 2, 11, 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining differences between characteristics of the first plurality of radio frequency signals and corresponding characteristics of the second plurality of radio frequency signals, wherein the characteristics of at least one first signal of the first plurality of radio frequency signals and the corresponding characteristics of at least one second signal of the second plurality of radio frequency signals include a phase angle and a distance value, and wherein the distance value is based on a first distance between the passive antenna array and a device of the one or more devices or a second distance between the passive antenna array and a surface off of which the at least one first signal or the at least one second signal are reflected; and generating an image of the area surrounding the passive antenna array using the differences” in combination with other elements as specified in the claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	LUCAS et al (US 2022/0091808 A1) discloses a sensor device that determines the range of communication device from an environment (section 0018-0019), antenna array (section 0079, 0091) in wearable transmission system (section 0079, 0091).  LUCAS further discloses determination position of a display system from received beacons (section 0097, 0099-0101), reflected signal from a surface (section 0110-0128, 0215, 0220, 0227, 0238).

	Rajendran et al (US 2019/0265330 A1) discloses detecting objects from reflected signal received on the antenna array, determination of amplitude and phase pattern-phase angle calibration values (section 0050-0053, 0061).
	Noonan et al (US 9,936,442 B1).
	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473